Action to recover damages for personal injuries alleged to have resulted from a collision between a trolley car, owned and operated by defendant *665City of New York, and a motor vehicle, owned and operated by defendant Hammer Food Products Corp. Prior to trial the action was discontinued as to defendant Hammer Food Products Corp. The jury rendered a verdict for $14,000 in favor of plaintiff and against defendant City of New York. Said defendant appeals from the judgment entered thereon. Judgment reversed on the facts and new trial granted, unless respondent, within ten days from the entry of the order hereon, stipulate to reduce the verdict to $10,000, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the verdict was excessive. Nolan, P. J., Adel, Wenzel, Schmidt and Beldoek, JJ., concur.